PER CURIAM.
The respondent has moved to dismiss the appeal herein upon the ground that since the affirmance of the judgment by this court (52 Pac. 149) an execution for the enforcement of the judgment was issued out of the superior court and has been returned by the sheriff fully satisfied. In Kenney v. Parks, 120 Cal. 22, 52 Pac. 40, and 54 Pac. 251, and in Vermont Marble Co. v. Black (S. F. No. 1207; recently decided), 123 Cal. 21, 55 Pac. 599, it was held that an enforcement of the judgment by the plaintiff does not deprive the defendant of his right of appeal. The motion to dismiss the appeal on the ground that the orders appealed from .are not appealable was denied in department 2, September 12, 1898. The motion is denied.